Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detail Office Action
Claims 1-5, 7-8, 11, 18-20, and 22 are pending in this case.
Claims
Claim and Specification Amendments filed on 12/21/2021 are accepted.
Priority
Foreign priority is claimed and granted for date 10/26/2016.
Double Patenting
No Double patenting issues.
			Reasons for Allowance
Claims 1-5, 7-8, 11, 18-20, and 22 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
Kami (US 20160057561) - Teaches table management system that collects tie series data and creates a value index where priorities are provided. It also teaches a data value map. However, it does not explicitly teach the rest of the claims in combination.


Yamasaki et al. (US 20170018190) –This reference teaches Fleet operations using wireless communications to mine time series data. It also teaches using tables and value index. However, it does not explicitly teach the rest of the claims in combination.
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 12/21/2021 persuasive.

Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 01/12/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156